The opinion of the court was delivered by
West, J.:
A rehearing was granted in order to enable the plaintiff to present more fully his construction of the “Article of agreement for maintenance.” We have carefully considered the able and persuasive brief and argument of his counsel, but after reexamining the instrument in the light of all the authorities cited we are unable to reach the conclusion that Mrs. Patterson parted or intended to part with her title and ownership but are still convinced that she intended to and did retain the same and that the instrument made by her is testamentary in character.
The former opinion therefore is adhered to.